UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2015 Commission file number: 001-36621 FOAMIX PHARMACEUTICALS LTD. (Translation of registrant's name into English) 2 Holzman Street, Weizmann Science Park Rehovot, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F S Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ CONTENTS This report on Form 6-K of the registrant consists of a press release issued by the registrant on July 31, 2015. The information contained in this Form 6-K is incorporated by reference into the registration statement on Form S-8 (number 333-199486) of the registrant, filed with the Securities and Exchange Commission, to be a part thereof from the date on which this report is submitted, to the extent not superseded by documents or reports subsequently filed or furnished. Exhibit Press release: Finacea® (azelaic acid) Foam 15%, Approved by the US FDA for Topical Treatment of the Inflammatory Papules and Pustules of Mild to Moderate Rosacea. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FOAMIX PHARMACEUTICALSLTD. (Registrant) By: /s/Ilan Hadar Name: Ilan Hadar Title: Chief Financial Officer Date: July 31, 2015 2
